4



Dismiss and Opinion Filed June 4, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00646-CR

                     ERNESTO MARTINEZ MANDUJANO, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-51964-Q

                             MEMORANDUM OPINION
                        Before Justices Moseley, O’Neill, and FitzGerald
                                  Opinion by Justice Moseley
       Ernesto Martinez Mandujano pleaded guilty to possession with intent to deliver a

controlled substance in an amount of four grams or more but less than 200 grams. Pursuant to a

plea agreement, the trial court sentenced appellant to eleven years’ imprisonment. Appellant

waived his right to appeal as part of the plea agreement. See Blanco v. State, 18 S.W.3d 218,

219–20 (Tex. Crim. App. 2000). The trial court certified that appellant does not have the right to

appeal. See TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.

2005). We dismiss the appeal for want of jurisdiction.

                                                   /Jim Moseley
                                                   JIM MOSELEY
                                                   JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140646F.U05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ERNESTO MARTINEZ MANDUJANO,                          On Appeal from the 204th Judicial District
Appellant                                            Court, Dallas County, Texas
                                                     Trial Court Cause No. F14-51964-Q.
No. 05-14-00646-CR         V.                        Opinion delivered by Justice Moseley,
                                                     Justices O’Neill and FitzGerald
THE STATE OF TEXAS, Appellee                         participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 4th day of June, 2014.




                                                     /Jim Moseley/
                                                     JIM MOSELEY
                                                     JUSTICE




                                               –2–